Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claim 33, the claim limitation of “wherein a capacity of said heat pump is controlled based on information from said flow sensor and any difference between a determined leaving fluid temperature and a determined entering fluid temperature” as no structure is associated with the claimed function and thus the function may be interpreted in multiple ways making it indefinite.  Based upon the specification the claim will be examined as reading “wherein a capacity of said heat pump is controlled by the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomolino, Sr. et al. (U.S. Patent 5,427,174).
Regarding claim 1, Lomolino teaches a flat heat pipe (element 500, examiner notes that while not formally called a “heat pipe” this structure reads on a heat pipe due to its seals structure and capillary heat transfer) comprising a container (elements 570 and 510) in which a cavity (hollow section shown) is formed by two plates (elements 570 and 500) made of metal (Col. 4, ln 15-38) and facing each other (per fig. 7); working fluid (“coolant mixture” col. 20, ln 30-56) that is enclosed in the cavity (col. 20, ln 30-56); and a wick structure (element 535) that is inserted into the container (per fig. 7), wherein the wick structure includes a first sheet-like member base section of element 535) , and a hollow protruding portion (raised sections of element 535) protruding in a height direction of the container is formed on the first sheet-like member (per fig. 7).
Regarding claim 2, Lomolino teaches the height of an internal space of the protruding portion is equal to or larger than the thickness of the first sheet-like member (per fig. 7).
Regarding claim 3, Lomolino teaches the first sheet-like member has mesh structure (col. 20, ln 30-56) and a porous structure.
Regarding claim 6, Lomolino teaches the surfaces of the plates are substantially flat (per fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lomolino, Sr. et al. (U.S. Patent 5,427,174) in view of Yeh et al. (U.S. PGPub 2017/0350657).
Regarding claim 4, Lomolino does not teach the wick structure further includes a substantially flat second sheet-like member having mesh structure, nonwoven structure, or porous structure.
Yeh teaches a second wick (element 28) that is substantially flat second sheet-like member (per fig. 5) having nonwoven structure and porous structure (para. 0038).  It would have been obvious to ne skilled in the art before the time of filing to modify .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lomolino, Sr. et al. (U.S. Patent 5,427,174) in view of Chen (U.S. PGPub 2013/0337169).
Regarding claim 5, Lomolino does not expressly teach the material of the wick structure is any one of copper, iron, stainless steel, and a metal alloy that contains copper or iron as a main component.
Chen teaches that wick structures are any one of copper, stainless steel, and a metal alloy that contains copper or iron as a main component.  It would have been obvious before the time of filing to make the wick of Lomolino to be any of these materials as taught by Chen, the motivation for doing so would be to use well known and readily available wick materials.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lomolino, Sr. et al. (U.S. Patent 5,427,174) in view of Krassowski et al. (U.S. PGPub 2009/0032227).
Regarding claim 7, Lomolino does not expressly teach the protruding portion is a protrusion that is formed by the embossing of the first sheet-like member.
Krassowski teaches the forming of wick shapes and structures by embossing (Para. 0060), it would have been obvious before the time of invention to make the shapes of Lomolino using the methods taught by Krassowski, the motivation would be to use a known and reliable technique to shape the wick.
Examiner further notes this appears to a be a product-by-process claim limitation and “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763